Owen, J.
(dissenting). Although the bank loaned'and actually parted with $800, the face of the note, it is held that there was no consideration for the note. It is perhaps a confession of obtuseness, but candor compels me to say that the logic by which this conclusion is reached is too obscure-for my comprehension.
Whatever may have been the delinquency of the cashier, there can be no doubt that the bank exchanged $800 for the Kadziszak note. This certainly constituted full consideration for the note, and I am utterly unable to understand how it can be said that the note was procured by fraud under such circumstances. That the defendants were defrauded by Dominiczak is plain enough, but that was a separate and independent transaction. Granting that the cashier of- the bank not only knew of that fraud but contributed to its consummation, apd granting further that his participation in the fraud was imputable to and' constituted the action of the bank, there is still a hiatus in The logic *224by which it is held that such fraud taints the transaction whereby the bank loaned $800 to the defendants. If there is any liability here on the part of the bank, it must be due to a breach of duty owing by it to the defendants in failing to discover the absence of Dominiczak’s title to the land which he was selling to the defendants. That constituted an independent liability which should have been pleaded as a counterclaim. It did not constitute a defense to the action on the note. Whether -the defendants were entitled to recover. on such a cause of action presents numerous robust questions which were neither litigated nor argued. One question is whether it is within the power of a bank to assume to pass upon abstracts of title, thereby subjecting it to liabilities quite foreign to the banking business. It may be remarked that if banks may assume such liabilities the question of their solvency.becomes a rather elusive subject. Certainly it does not tend to increase the security of the depositors, a matter which has been a subject of consistent legislative concern for many years. Furthermore, there is no evidence in this case to the effect that the bank assumed to examine this abstract for the purpose of ascertaining whether Dominiczak had title. The evidence of the cashier, set forth in the opinion, affords no foundation for such a conclusion. According to his testimony he was to ascertain merely whether two incumbrances specifically mentioned in the negotiations at the house when he was present were as represented. In my judgment there is an entire lack of evidence to- show that in the participation of the cashier in the transaction between Dominiczak and the Kadziszaks he was representing the bank. It is said that he was paid $15 over the bank’s counter. That is no evidence that he was acting for the bank or that the bank ever became the beneficiary of said payment. He was paid over the counter because that was where he. happened to be at the time the payment was made. It is said in the opinion that “certainly the Kadziszaks had a right to believe that he represented *225the bank and that they could depend upon his word that the title to the property was in Dominiczak.” The question' is not what the Kadsissaks had a right to believe, unless such belief was predicated on the conduct of the bank apart from the mere representations of the cashier. The question is whether he in fact represented the bank, or whether the bank, by its own conduct, is estopped to deny it. In my judgment it is rather dangerous to hold a bank responsible for the individual transactions of its cashier which from their very nature are entirely without the scope of his duties, not conducted upon the premises of the bank and having no relations with the bank’s business.
For the reasons thus briefly stated I must dissent.
I am authorized to state that Mr. Chief Justice ViNjE concurs in this opinion.